UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10261 Pearl Mutual Funds (Exact name of registrant as specified in charter) 2610 Park Avenue, PO Box 209, Muscatine, IA 52761 (Address of principal executive offices) Robert H. Solt, President 2610 Park Avenue, Muscatine, IA 52761 (Name and address of agent for service) Registrant's telephone number, including area code:563-288-2773 Date of fiscal year end:December 31 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. Pearl Total Return Fund Holdings as of 09/30/2010 (unaudited)* Cusip Equity Funds: % Total Assets Shares Market Value Fairholme Fund (FAIRX) 14.84% Oakmark International (OAKIX) 11.24% Thornburg Global Opportunities (THOIX) 11.01% Matthews Asia Pacific (MPACX) 9.34% 26200C403 Dreyfus Opportunistic Small Cap (DSCVX) 8.79% 94904P708 Weitz Partners III Opportunity (WPOPX) 8.13% Marshall Small Cap Growth (MSGIX) 7.94% Matthews Asia Dividend (MAPIX) 6.01% Matthews Asian Growth & Income (MACSX) 3.82% 41013P608 John Hancock Large Cap Equity (JLVIX) 2.06% T. Rowe Price New America Growth (PRWAX) 1.83% Equity Funds Subtotal 85.01% Income Funds: PIMCo Total Return (PTTRX) 1.19% Cash and Money Markets: Vanguard Prime Money Market Fund (VMMXX) 0.06% Cash held with Custodian 13.74% Portfolio Total 100.00% Pearl Aggressive Growth Fund Holdings as of09/30/2010 (unaudited)* Cusip Equity Funds: % Total Assets Shares Market Value 41013P764 John Hancock Global Opportunities I (JGPIX) 19.53% Matthews Pacific Tiger (MAPTX) 18.15% 52106N889 Lazard Emerging Markets Fund (LZEMX) 14.33% Fidelity Leveraged Company Stock Fund (FLVCX) 14.16% 90330L402 US Global Eastern European (EUROX) 13.78% William Blair Small Cap Growth (WBSIX) 8.67% 47103E775 Janus Overseas (JNOSX) 5.77% 44134R867 Hotchkis and Wiley Small Cap Value 4.91% Equity Funds Subtotal 99.30% Cash and Money Markets: Vanguard Prime Money Market Fund (VMMXX) 0.02% Cash held with Custodian 0.68% Portfolio Total 100.00% * The Funds adopted Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures, (formerly Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, Fair Value Measurements), effective January 1, 2008. In accordance with ASC 820, fair value is defined as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment.ASC 820 established a three-tier hierarchy to maximize the use of the observable market data and minimize the use of unobservable inputs and to establish classification of the fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including the technique or pricing model used to measure fair value and the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability, developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability, developed based on the best information available in the circumstances. ●
